TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 27, 2017



                                     NO. 03-16-00704-CV


                                OGCI Training, Inc., Appellant

                                                v.

          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellees




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
           REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on September 27, 2016.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the order. Therefore, the Court reverses the trial court’s interlocutory order and remands

the case to the trial court for further proceedings, including an opportunity for appellant to

replead. Appellees shall pay all costs relating to this appeal, both in this Court and the court

below.